Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 11, and 16 similarly recites a system, comprising: a processor; and a memory containing a program that, when executed on the processor, performs an operation, the operation comprising: parsing a graph database query relating to an artificial intelligence question and answer (QA) system using a predefined schema, the parsing comprising: extracting a first plurality of values from the graph database query relating to a where clause in the graph database query; extracting a second plurality of values from the graph database query relating to a return clause in the graph database query; and identifying a QA template rule relating to the graph database query, based on a match clause in the graph database query; and generating a natural language question template based on the first plurality of values, the second plurality of values, and the identified QA template rule, wherein the natural language question template is suitable for use by the QA system as part of generating a response to a natural language question. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a system”, “a processor”, and “a memory”, “a non-transitory”, and “a computer-readable storage medium.”  Thus, claims 1, 11, and 16 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “parsing a graph database query relating to an artificial intelligence question and answer (QA) system using a predefined schema” encompasses a person writing and parsing a graph database query relating to an artificial intelligence question and answer system using a predefined schema. Next, “the parsing comprising: extracting a first plurality of values from the graph database query relating to a where clause in the graph database query” encompasses a person mentally and writing on paper extraction of a first plurality of values from the graph database query relating to a where clause in the graph database query. In addition, “extracting a second plurality of values from the graph database query relating to a return clause in the graph database query” encompasses a person mentally and writing on paper extraction of a second plurality of values from the graph database query relating to a return clause in the graph database query. Further, “identifying a QA template rule relating to the graph database query, based on a match clause in the graph database query” encompasses a person mentally identifying a QA template rule relating to the graph database query, based on a match clause in the graph database query. Next, “generating a natural language question template based on the first plurality of values, the second plurality of values, and the identified QA template rule, wherein the natural language question template is suitable for use by the QA system as part of generating a response to a natural language question” encompasses a person mentally and on paper to generate a natural language question template based on the first plurality of values, the second plurality of values, and the identified QA template rule, wherein the natural language question template is suitable for use by the QA system as part of generating a response to a natural language question. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 11, and 16 similarly recites no additional limitations other than “a system”, “a processor”, and “a memory”, “a non-transitory”, and “a computer-readable storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., parsing a graph database…etc., extracting a first plurality of values…etc., extracting a second plurality of values…etc., identifying a QA template rule…etc., generating a natural language question…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 11, and 16 similarly recites “a system”, “a processor”, and “a memory”, “a non-transitory”, and “a computer-readable storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., parsing a graph database…etc., extracting a first plurality of values…etc., extracting a second plurality of values…etc., identifying a QA template rule…etc., generating a natural language question…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 11, and 16 are not patentable eligible under 35 USC 101. 

The limitation “wherein the graph database query comprises a Cypher query” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 is not patent eligible under 35 USC 101. 

The limitation “wherein the graph database query comprises a Cypher query” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “wherein the generated natural language question template identifies a type of natural language question” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein the first plurality of values comprises a first node relating to the where clause and a first one or more attributes relating to the node” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 

The limitation “wherein the second plurality of values comprises a second node relating to the return clause and a second one or more attributes relating to the second node” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible under 35 USC 101. 

The limitation “wherein the first plurality of values further comprises an operation relating to the where clause” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “wherein the first plurality of values further comprises at least one of a function relating to the where clause or a condition relating to the where clause” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible under 35 USC 101. 

The limitation “wherein the generating the natural language question template comprises: generating a sentence structure relating to the graph database query; and generating a phrase based on the sentence structure and the predefined schema” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “wherein the predefined schema comprises a predefined knowledge graph schema, and wherein the predefine schema comprises: a first portion relating to one or more nodes and comprising one or more attributes relating to question type; and a second portion relating to one or more relations between nodes and comprising a forward phrase attribute relating to a first question template and a backward phrase attribute relating to a second question template.” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible under 35 USC 101. 
The limitation “wherein identifying the QA template rule relating to the graph database query comprises retrieving the QA template rule from a storage location.” of dependent claim 10 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible under 35 USC 101. 

The limitation “wherein the graph database query comprises a Cypher query and wherein the generated natural language question template identifies a type of natural language question.” of dependent claim 12 and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 11 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 12 and 17 are not patent eligible under 35 USC 101. 
The limitation “wherein the first plurality of values comprises a first node relating to the where clause and a first one or more attributes relating to the node and wherein the second plurality of values comprises a second node relating to the return clause and a second one or more attributes relating to the second node.” of dependent claim 13 and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 11 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 13 and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein the generating the natural language question template comprises: generating a sentence structure relating to the graph database query; and generating a phrase based on the sentence structure and the predefined schema.” of dependent claim 14 and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 11 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 14 and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein the predefined schema comprises a predefined knowledge graph schema, and wherein the predefine schema comprises: a first portion relating to one or more nodes and comprising one or more attributes relating to question type; and a second portion relating to one or more relations between nodes and comprising a forward phrase attribute relating to a first question template and a backward phrase attribute relating to a second question template.” of dependent claim 15 and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 11 and 16. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 15 and 20 are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 10, 11, 12, 13, 16, 17, 19, 20, 22, 23, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Monk Non-Patent Publication (“Visual Cypher: Presenting Tools that Create, Visualize and Parse Cypher”, August 28, 2019; hereinafter: Monk) in view of Wu Non-Patent Publication (“Computer-implemented method for dialoguing with user and computer system”, February 13, 2018) 

Claims 1, 11, and 16
As to claims 1, 11, and 16, Monk discloses a system, comprising: 
parsing a graph database query relating to an artificial intelligence question and answer (QA) system using a predefined schema, the parsing comprising (“He has been working on a tool that helps users create, visualize and parse Cypher…etc.”, the reference describes using a tool to parse a cypher query (i.e., “paring a graph database query relating to an artificial intelligence question and answer (QA) system…etc.”, as claimed): 
extracting a first plurality of values from the graph database query relating to a where clause in the graph database query (“You’re going to import Cypher to your create statements. Then you are going to merge statements. You will pull data from your data sources, and put it in your graph. When you’re answering questions, you’re going to use Cypher to construct analysis Cypher. You are going to get answers out of your graph. If you had a data model, using Arrows, or through like a partner tool, you could constrain the Cypher, using those node labels or the relationship types. Then you would know how to write your Cypher appropriately to both import and then analyze the graph…etc.”, the reference describes parsing a cypher statement (i.e., wherein clauses, return clauses, as claimed) by importing the statement into the tool.); 
extracting a second plurality of values from the graph database query relating to a return clause in the graph database query (“You’re going to import Cypher to your create statements. Then you are going to merge statements. You will pull data from your data sources, and put it in your graph. When you’re answering questions, you’re going to use Cypher to construct analysis Cypher. You are going to get answers out of your graph. If you had a data model, using Arrows, or through like a partner tool, you could constrain the Cypher, using those node labels or the relationship types. Then you would know how to write your Cypher appropriately to both import and then analyze the graph…etc.”, the reference describes parsing a cypher statement (i.e., wherein clauses, return clauses, as claimed) by importing the statement into the tool.); 

Monk does not appear to explicitly disclose  
a processor; and 
a memory containing a program that, when executed on the processor, performs an operation, the operation comprising: 
identifying a QA template rule relating to the graph database query, based on a match clause in the graph database query; and 
generating a natural language question template based on the first plurality of values, the second plurality of values, and the identified QA template rule, wherein the natural language question template is suitable for use by the QA system as part of generating a response to a natural language question.

However, Wu discloses a processor (paragraph[0010], “According to a second aspect of the present disclosure, there is provided a computer system comprising: an input/output interface configured to receive an input of a natural language format from a user and provide an output of a natural language format to a user; a processor; and a memory configured to be coupled to the processor and to store a computer program…etc.”); and 
a memory containing a program that, when executed on the processor, performs an operation, the operation comprising (paragraph[0010], “According to a second aspect of the present disclosure, there is provided a computer system comprising: an input/output interface configured to receive an input of a natural language format from a user and provide an output of a natural language format to a user; a processor; and a memory configured to be coupled to the processor and to store a computer program…etc.”): 
identifying a QA template rule relating to the graph database query, based on a match clause in the graph database query (paragraph[0066]-paragraph[0075], “Next, the processor 10 queries the knowledge graph by using the CYPHER statement in step S203 to obtain the team where "Player A" is located. For example, the query CYPH statement is…etc.”, the reference describes using a cypher statement (i.e., identifying a QA template, as claimed) to retrieve data in a knowledge graph database.); and 
generating a natural language question template based on the first plurality of values, the second plurality of values, and the identified QA template rule (paragraph[0301], “Then, similarly to example 8 above, the processor 10 queries the knowledge graph by using the CYPHER statement to obtain the name of the sibling of the player A, ie, "player B".. Next, similarly to Example 3, the knowledge graph is queried by the processor 10 with the Cypher statement to query the parameters and values associated with the representation of the player B…etc."), wherein the natural language question template is suitable for use by the QA system as part of generating a response to a natural language question (paragraph[0301], “For example, the output of the resulting natural language format is "Player B has taken 2 Goal and 4" Scores…etc.”, the reference describes translating the cypher query into a natural language format (i.e., natural language question template, as claimed).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Monk with the teachings of Wu to translate a Cypher query to natural language which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Monk with the teachings of Wu for a chatbot to answer complex questions from a human (Wu: paragraph[0007]).

Claim 2
As to claim 2, the combination of Monk and Wu discloses all the elements in claim 1, as noted above, and Wu further disclose wherein the graph database query comprises a Cypher query (paragraph[0301], “Then, similarly to example 8 above, the processor 10 queries the knowledge graph by using the CYPHER statement to obtain the name…etc.”).

Claim 3
As to claim 3, the combination of Monk and Wu discloses all the elements in claim 1, as noted above, and Wu further disclose wherein the generated natural language question template identifies a type of natural language question (paragraph[0301], “For example, the output of the resulting natural language format is "Player B has taken 2 Goal and 4" Scores…etc.”, the reference describes translating the cypher query into a natural language format (i.e., natural language question template, as claimed).).

Claim 4
As to claim 4, the combination of Monk and Wu discloses all the elements in claim 1, as noted above, and Monk further disclose wherein the first plurality of values comprises a first node relating to the where clause and a first one or more attributes relating to the node (“you’re going to use Cypher to construct analysis Cypher. You are going to get answers out of your graph. If you had a data model, using Arrows, or through like a partner tool, you could constrain the Cypher, using those node labels or the relationship types…etc.”, the reference describes showing node labels and graph relationships of a parsed cypher statement.).

Claim 5
As to claim 5, the combination of Monk and Wu discloses all the elements in claim 4, as noted above, and Monk further disclose wherein the second plurality of values comprises a second node relating to the return clause and a second one or more attributes relating to the second node(“you’re going to use Cypher to construct analysis Cypher. You are going to get answers out of your graph. If you had a data model, using Arrows, or through like a partner tool, you could constrain the Cypher, using those node labels or the relationship types…etc.”, the reference describes showing node labels and graph relationships of a parsed cypher statement.).

Claim 6
As to claim 6, the combination of Monk and Wu discloses all the elements in claim 4, as noted above, and Wu further disclose wherein the first plurality of values further comprises an operation relating to the where clause (paragraph[0268]-paragraph[0274], “SELECT_DISTINCT_WHERE…etc.”).

Claim 7
As to claim 7, the combination of Monk and Wu discloses all the elements in claim 6, as noted above, and Wu further disclose wherein the first plurality of values further comprises at least one of a function relating to the where clause or a condition relating to the where clause (paragraph[0268]-paragraph[0274], “SELECT_DISTINCT_WHERE…etc.”).

Claims 12 and 17
As to claims 12 and 17, the combination of Monk and Wu discloses all the elements in claim 11, as noted above, and Wu further disclose wherein the graph database query comprises a Cypher query  (paragraph[0301], “Then, similarly to example 8 above, the processor 10 queries the knowledge graph by using the CYPHER statement to obtain the name…etc.”) and wherein the generated natural language question template identifies a type of natural language question(paragraph[0301], “For example, the output of the resulting natural language format is "Player B has taken 2 Goal and 4" Scores…etc.”, the reference describes translating the cypher query into a natural language format (i.e., natural language question template, as claimed).).

Claims 13 and 18
As to claims 13 and 18, the combination of Monk and Wu discloses all the elements in claim 11, as noted above, and Monk further disclose wherein the first plurality of values comprises a first node relating to the where clause and a first one or more attributes relating to the node and wherein the second plurality of values comprises a second node relating to the return clause and a second one or more attributes relating to the second node (“you’re going to use Cypher to construct analysis Cypher. You are going to get answers out of your graph. If you had a data model, using Arrows, or through like a partner tool, you could constrain the Cypher, using those node labels or the relationship types…etc.”, the reference describes showing node labels and graph relationships of a parsed cypher statement.).

Claims 14 and 19
As to claims 14 and 19, the combination of Monk and Wu discloses all the elements in claim 11, as noted above, and Wu further disclose wherein the generating the natural language question template comprises: 
generating a sentence structure relating to the graph database query (paragraph[0301], “For example, the output of the resulting natural language format is "Player B has taken 2 Goal and 4" Scores…etc.”, the reference describes translating the cypher query into a natural language format (i.e., natural language question template, as claimed).); and
generating a phrase based on the sentence structure and the predefined schema(paragraph[0301], “For example, the output of the resulting natural language format is "Player B has taken 2 Goal and 4" Scores…etc.”, the reference describes translating the cypher query into a natural language format (i.e., natural language question template, as claimed).).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Monk Non-Patent Publication (“Visual Cypher: Presenting Tools that Create, Visualize and Parse Cypher”, August 28, 2019; hereinafter: Monk) in view of Wu Non-Patent Publication (“Computer-implemented method for dialoguing with user and computer system”, February 13, 2018) and further in view of Beason et al. U.S. Patent Publication (2017/0032689; hereinafter: Beason)

Claim 8
As to claim 8, the combination of Monk and Wu discloses all the elements in claim 10, as noted above, but do not appear to further disclose wherein identifying the QA template rule relating to the graph database query comprises retrieving the QA template rule from a storage location.

However, Beason discloses wherein identifying the QA template rule relating to the graph database query comprises retrieving the QA template rule from a storage location (paragraph[0035], “For example, the heuristics choices or threshold values can be user or domain-specific. E.g., the maximum number of words that precede a harbinger before triggering a classification of erroneous could be high in a highly-technical medical domain or for a question-answering system aimed at sophisticated highly-technical users. One reason it could be high is that highly technical text may contain longer explanatory text related to a term. The maximum number of words that precede a harbinger before triggering a classification of erroneous could be lower in a less technical domain or for younger users. Similarly, the template could specify that grammar-consistency rules, like the term-verb number agreement rule…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Monk with the teachings of Wu and Beason to have rule templates which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Monk with the teachings of Wu and Beason to have a question-answer pair system to automatically answer questions posed by humans in natural language form (Beason: paragraph[0001]).


Claim 10
As to claim 10, the combination of Monk and Wu discloses all the elements in claim 1, as noted above, but do not appear to further disclose wherein identifying the QA template rule relating to the graph database query comprises retrieving the QA template rule from a storage location.

However, Beason discloses wherein identifying the QA template rule relating to the graph database query comprises retrieving the QA template rule from a storage location (paragraph[0035], “For example, the heuristics choices or threshold values can be user or domain-specific. E.g., the maximum number of words that precede a harbinger before triggering a classification of erroneous could be high in a highly-technical medical domain or for a question-answering system aimed at sophisticated highly-technical users. One reason it could be high is that highly technical text may contain longer explanatory text related to a term. The maximum number of words that precede a harbinger before triggering a classification of erroneous could be lower in a less technical domain or for younger users. Similarly, the template could specify that grammar-consistency rules, like the term-verb number agreement rule…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Monk with the teachings of Wu and Beason to have rule templates which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Monk with the teachings of Wu and Beason to have a question-answer pair system to automatically answer questions posed by humans in natural language form (Beason: paragraph[0001]).

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monk Non-Patent Publication (“Visual Cypher: Presenting Tools that Create, Visualize and Parse Cypher”, August 28, 2019; hereinafter: Monk) in view of Wu Non-Patent Publication (“Computer-implemented method for dialoguing with user and computer system”, February 13, 2018) and further in view of Peng et al. U.S. Patent Publication (2019/0065576; hereinafter: Peng)

Claims 9, 15, and 20
As to claims 9, 15, and 20, the combination of Monk and Wu discloses all the elements in claim 1, as noted above, and Monk further disclose wherein the predefined schema comprises a predefined knowledge graph schema, and wherein the predefine schema comprises (“you’re going to use Cypher to construct analysis Cypher. You are going to get answers out of your graph. If you had a data model, using Arrows, or through like a partner tool, you could constrain the Cypher, using those node labels or the relationship types…etc.”, the reference describes showing node labels and graph relationships of a parsed cypher statement.): 
a first portion relating to one or more nodes and comprising one or more attributes relating to question type (“you’re going to use Cypher to construct analysis Cypher. You are going to get answers out of your graph. If you had a data model, using Arrows, or through like a partner tool, you could constrain the Cypher, using those node labels or the relationship types…etc.”, the reference describes showing node labels and graph relationships of a parsed cypher statement.); 

Monk does not appear to explicitly disclose a second portion relating to one or more relations between nodes and comprising a forward phrase attribute relating to a first question template and a backward phrase attribute relating to a second question template.

However, Peng discloses a second portion relating to one or more relations between nodes and comprising a forward phrase attribute relating to a first question template and a backward phrase attribute relating to a second question template (paragraph[0107], “The vectorizer 140 comprises a neural network configured to represent or embed words and/or phrases in a continuous vector space using real number vectors. In some embodiments, the neural network is a recurrent neural network (RNN). For example, the neural network is a long short-term memory (LSTM) cell configured to allow data to flow both forwards and backwards within the network. The LSTM cell is configured to take one word at a time and computes probabilities of the possible values for the next word in a sentence. One example of such neural network is Word2vec. In some embodiments, the vectorizer is trained on the labeled and extracted questions in order to represent or convert words and/or sentences into vector representations…etc.” and paragraph[0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Monk with the teachings of Wu and Peng to have question templates which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Monk with the teachings of Wu and Peng to have an open domain question answering system that can answer questions in multiple languages other than English (Peng: paragraph[0003]).




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        May 19, 2022